Citation Nr: 9932717	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  88-12 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating above 20 percent for lumbosacral 
strain with degenerative disc and joint disease (low back 
disability).  

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. B. Weiss




INTRODUCTION

The veteran had active service from November 1963 to October 
1967.  

Unfortunately, the Board has determined that the tape of the 
hearing conducted in this appeal in November 1988 cannot be 
located.  The Board seriously regrets the loss of the hearing 
tape.  By a letter dated September 8, 1999, the Board offered 
the veteran, through his representative, the opportunity to 
request another hearing within 30 days from the date of the 
letter.  As no reply to the Board's letter has been received, 
the Board assumes that the veteran does not desire another 
hearing, and, therefore, proceeds.


REMAND

In June 1996, the Board remanded this case to arrange for VA 
orthopedic and neurologic examinations, among other things.  
The Board requested that the claims file be made available to 
the examiners in conjunction with the examinations.  While an 
orthopedic examination meeting this request was accomplished, 
the file indicates that the neurologic examiner did not have 
the claims file and that the neurologist ordered certain 
tests that were not completed (MRI, EMG, and NCS).  Given the 
importance of the claims file to the examiner's understanding 
of the history of the veteran's disability, and the time that 
has elapsed since the last examinations, the case must be 
remanded to permit new examinations, in conjunction with 
review of the claims file.  The Board will discuss the MRI, 
EMG, and NCS below.  

Further, a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  A remand imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  Where the 
Board's remand orders are not complied with, the Board itself 
errs if it fails to insure compliance, unless the error is 
not prejudicial to the veteran.  The Board cannot say, based 
on the record before it, that the veteran has not been harmed 
by the error discussed above.  Stegall v. West, 11 Vet.App. 
268 (1998).  

It is recognized that a July 1998 RO report of contact 
indicates that, as per contact with the VA Medical Center, 
the veteran did not report to the aforementioned MRI or EMG.  
Nor did NCS (usually scheduled in conjunction with EMG) take 
place.  As a rule, when a claimant, without good cause, fails 
to report for examination, including a test as part of 
examination, action shall be taken.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When the examination was scheduled in 
conjunction with an original claim other than a compensation 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.  See 38 C.F.R. § 3.655(a),(b) (1998).  

Again, under 38 C.F.R. § 3.655, claims may be denied based on 
a veteran's failure to report without good cause.  However, 
in the instant case, it is not clear from the claims folder 
how the veteran was given notice of the subject tests, and, 
if by mail, at what address.  The claims file reflects 
several addresses for the veteran over the last few years.  
Considering all of the circumstances of this case, including 
the failure to provide the neurologist the claims folder, the 
Board's affords the veteran the benefit of the doubt as to 
whether his failure to report was with good cause.  On this 
remand, as before, the Board does not order these tests, but 
if they are medically ordered, then they must be offered.  
The specifics of any failure to report must be documented in 
the file.  

Additionally, as the power of attorney that was apparently 
executed in favor of the Virginia Department of Veterans 
Claims [now Veterans Affairs] has been mutilated beyond 
legibility by time, the Board will request that another be 
executed for the file.  The Board will also offer the veteran 
another opportunity to provide updated medical, employment-
related, and educational information. 

The appeal is here by REMANDED to the RO for the following 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
disability since July 1996.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO should provide the veteran and 
request that he complete and return an 
up-to-date employment and education 
statement and the appropriate VA form for 
indicating his choice of representative. 

3.  The RO should arrange for VA 
orthopedic and neurologic examinations to 
determine the nature and extent of the 
veteran's low back disability.  While all 
indicated studies should be performed, 
including range of motion studies, 
special studies should be ordered only if 
medically indicated for response to the 
questions herein.  The neurologist should 
express an opinion with rationale as to 
the etiology of any neurologic diagnosis.  
The veteran's claims file must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations.  The examiners should be 
asked to provide an opinion, with 
rationale, as to the impact of low back 
disability on the veteran's ability to 
perform manual or sedentary employment.  
To the extent possible, the examiners 
should distinguish between manifestations 
of the service-connected back disability 
and those of any other disabilities 
present.  The examiners should also 
comment on the impact of any other 
disabilities on the veteran's 
employability.  Notice of the 
examinations, including any separate 
tests ordered, must be provided to the 
veteran.  Evidence of such notice should 
be placed on file.  The veteran is hereby 
notified that if he fails to report 
without good cause for any examination or 
test scheduled in conjunction therewith, 
then his claims may be denied.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record for completion and satisfaction of 
the above requests.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


